Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Claim Objections
Claim 23, 24 is objected to because of the following informalities:  
Regarding claim 23, logging the one or more PCI components should be --“ logging the first PCI component and the third PCI component”--
Regarding claim 24, resetting the one or more PCI components should be --“ resetting  the first PCI component and the third PCI component”--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



    Claim 22 recites the limitation "”the determining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


     Claims1, 7, 8, 9, 14, 15, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar et.al. (U.S Patent Application Publication2016/0283221; Reference cited as prior art in previous office action; hereinafter “Kochar”) in view of Young et.al. (U.S Patent Application Publication 2014/0068585; hereinafter “Young”) in view of Yagi (U.S Patent Application Publication 2012/0144231; Reference cited as prior art in previous office action) further in view of Reference cited as prior art in previous office action).

Regarding claims 1, 9, 16, Kochar discloses a method, comprising
receiving one or more firmware updates for one or more peripheral component interconnect (PCI) components of an information handling system [“a system 10 including a server complex running a scale-up hypervisor or hypervisor layer 40 suitable for updating firmware to hardware components across a plurality of compute nodes or servers 20. .. “, 0028; “the administrator sends the firmware update for one or more hardware components to the BMC. …”, 0040; “the operating system, and/or an update tool received from the administrator, applies the firmware updates to the relevant hardware components, such as a PCI adapter…”, 0041; “The I/O interface 116 affords communication with various I/O devices, ..”, 0032;” the operating system applying a firmware update to a first hardware component of the first server. Furthermore, the platform management module may apply a firmware update to a second hardware component of the first server. ..a firmware update package including firmware updates for multiple hardware components of a server may be applied by the operating system, the platform management module, or both the operating system and the platform management module”0023-0024; “(i.e receiving firmware updates for different hardware  components of a server including the peripheral components) ]
updating a second PCI component of a second subset of the one or more PCI components that does support resetting at runtime with a second firmware update of the one or more firmware updates [“...if the current firmware update only applies to 1 or 2  ( i.e supporting a subset of components to reset at runtime)]
resetting the second PCI component after updating the second PCI component and before rebooting the information handling system [“a method of applying firmware updates to any hardware component in the server complex. As disclosed herein, the scale-up hypervisor may remove workload from any one hardware component or server to facilitate updating or repairing of the relevant firmware while continuing to run the operating system and an application on the server complex. In other words, the identified firmware update may be applied to the first hardware component without the application experiencing any downtime.” 0019; 0040; (i.e  selectively resetting those components after updating and  without restart/ reboot)]
Further Kochar also teaches updating a first PCI component and a third PCI component of a first subset of the one or more PCI components with a first firmware update and a third firmware update, respectively, of the one or more firmware updates[0019,0040;0042]

In the same field of endeavor (e.g. performing secure firmware updates for selective hardware resources), Young teaches,
 updating a first PCI component and a third PCI component of a first subset of the one or more PCI components that does not support resetting at runtime with a first firmware update and a third firmware update, respectively, of the one or more firmware updates [” The firmware system 128 may further operate to acquire the updates in a suitable form and deploy/distribute the updates to appropriate resources to initiate installation. The firmware system 128 may also perform tracking of the updates to identify success or failure, record version information for installed firmware, enable rollbacks of firmware, and so forth”, 0021; 0024-0025; (i.e receiving associated firmware updates for the different components ,including the external peripheral devices/ accessories coupled to the computing system via respective interfaces) ; “Installation of firmware updates that are available for the selected hardware resources are initiated in the secure pre-boot environment (block 306). In particular, secure firmware updates are applied in a pre-boot environment to a selected group of designated hardware resources which may include both integrated components and accessory devices as noted above. Updates may be enabled in the secure pre-boot environment for the designated hardware resources by default, in response to an appropriate command, or otherwise.” 0033;”..In the runtime environment for the OS, attempts to update firmware of managed hardware resources are rejected since these resources have been set to disable updates at the device level”, 0051;”.. ..disabling firmware updates for the managed hardware resources prior to booting of the OS. In this way, firmware updates for the managed hardware resources are disabled outside of a secure pre-boot environment that is controlled by the secure update module 130”, 0020;”.. By doing so, the firmware update system may exercise control over the updates and reduce the entry points exposed to attackers..”, 0012;  (i.e. the managed/ selected  hardware resources  does not support resetting at runtime  to implement firmware updates, as updates are disabled outside the secured pre-boot environment/ run time,  to reduce the entry points exposed to the attackers. Therefore updating in a secure environment for selected hardware resources that could not be updated during run time.)]; 
 logging the first PCI component and the third PCI component after updating the first PCI component and the third PCI component [“...tracking of the updates to identify success or failure, record version information for installed firmware, enable rollbacks of 
rebooting the information handling system [” a delayed firmware update feature may be implemented to stage updates for devices that may be unavailable, such as a disconnected accessory device. In this case, the system may obtain an available update and continue to check for the corresponding resource on each re-boot until the device is available. The update is then applied to the appropriate resource. In one approach, some hardware resources (e.g., a designated CPU or microcontroller) may be configured to pass-through firmware updates to other resources including delayed. In this approach, a "master" resource may stage updates for other components at the direction of the firmware system and then handle interactions with the other components to apply the updates. This may include checking for availability of the components upon start-up and distributing the updates as appropriate. “, 0036] after updating the first PCI component and the third PCI component [0033; 0051; Fig.5], logging the first PCI component and the third PCI component [0021; 0046], and updating the second PCI component [0033; 0051]; 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kochar with Young. Young’s teaching of a secure update module  applying updates to selective hardware resource  in a secure environment and disabling it in the runtime environment will substantially increase the security of Kochar’s system “By doing so, the firmware update system may exercise control over the updates and reduce the entry points exposed to attackers”, [0012].

However Young does not expressly teach logging the first PCI component and the third PCI component in a PCI reset queue of the information handling system , resetting the first PCI component and the third PCI component while the information handling system is rebooting based, at least in part, on the first PCI component and the third PCI component, respectively, being logged in the PCI reset queue.

In the same field of endeavor (e.g. detect and handle a failure that may occur on a PCI express path), Yagi discloses 
 logging the first PCI component and the third PCI component in a PCI reset queue of the information handling system [0010; “... multi-root IO virtualization PCIe switches (MR-IOV PCIe SW) 2, and PCIe devices 3”, 0017; “...The BIOS obtains a log of, for example, a computing element included in the CPU 11, and also obtains a log of elements outside the CPU 11.  The BIOS then analyzes the obtained logs to categorize failures into groups, before storing the logs in a log recording area.  The BIOS stores the logs in the non-volatile memory 16, or transmits them to the monitoring unit 18.  … Thus, a PCIe tree whose level is lower than the RP 14 that has detected the failure is reset”, 0022; “If it is judged that the interrupt has been executed based on a fatal failure, the BIOS obtains a SEL (System Event Log) and a detailed log (step 59), and then issues a reset signal to a PCIe tree whose level is lower than the RP 14 in question (step 60).  ..”, 0026;(i.e. the BIOS storing the log of failed devices or a PCIe tree whose level is lower than the root port (RP) to perform the reset. Therefore the BIOS storing the log of the devices / PCIe tree corresponds to the PCI reset queue)];

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kochar in view of Young with Yagi. Yagi’s teaching of detect and handle a failure that occurs on a PCI express path will substantially improve Kochar in view of Young’s system to track failures during the update  and reset the firmware of the  hardware components/ resources. 
However Yagi does not expressly disclose resetting the one or more PCI components while the information handling system is rebooting.  
In the same field of endeavor(e.g. controlling  restarting the system based on a reset factor retained in a device whether the reset is a normal reset or a reset associated with the stall detection), Hirata teaches, 
resetting the first PCI component and the third PCI component while the information handling system is rebooting [“collecting, by the controller, information in the area of the first memory used by the part of the firmware if the reset factor is the stall detection.  (Supplementary note 7) The crash dump collection method according to Supplementary note 6, the server system further including a management board (i.e. resetting the hardware components at the time of restarting / rebooting the system)] .  
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kochar in view of Young in view of Yagi with Hirata. Hirata’s teaching of monitoring the reset factor and then determining to restart the system based on a stall or unexpected halt condition will substantially improve Kochar in view of Young in view of Yagi’s system to determine failure of the firmware and controlling the restarting of the system accordingly.
Regarding claims 7, 14, 20 Yagi discloses wherein the logging one or more PCI components in the PCI reset queue comprises logging the one or more components that caused the crash in the PCI reset queue [0022; 0025-0026; Fig.4; ( i.e. logging the components that caused the failure)]
Hirata teaches, detecting a crash of an operating system of the information handling system [0004-0005;” Stall monitoring of the BMCFW 102 is performed by hardware using a Programmable Logic Device (PLD) 105.  If a stall is detected, the PLD 105 resets the MGMT 101 and restarts the BMCFW 102.  The stall means a halt state (stopped state) of the BMCFW 102”, 0008; “An object of the present invention is to restore a firmware, if a failure occurs in the operating system, while collecting memory information at the failure occurrence so as to enable failure analysis”, 0019;” In the and
 determining the crash of the operating system, [0019; “On the other hand, when determining that the SP reset has been triggered by the PLD 305 (YES in step S700), which means that the BMCFW had been in a stall state, so the boot loader 401 collects (called "crash dump collection") data of the memory area used at the time when the Linux kernel 402 shifts to the kernel panic processing.  More specifically, the boot loader 401 reads out data of the memory area of the memory 304 corresponding to 127 MB (0010.sub.--0000h to 07FF_FFFFh) used by the Linux kernel 402 (step S701 of FIG. 7) and stores the read out data in the SPI FLASHROM 306 of FIG. 3 (step S702 of FIG. 7)”, 0049; 0076-0077], 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Yagi in view of Lee with Hirata. Hirata’s teaching of monitoring the reset factor and then determining to restart the system based on a stall or unexpected halt condition will substantially improve Yagi in view of Lee’s system to determine failure of the firmware and controlling the restarting of the system accordingly.
Regarding claims 8, 15, Yagi discloses, wherein determining one or more components that caused the crash [0022; 0025-0026] of the operating system comprises: 

Determining one or more components running the firmware of the firmware crash [0004-0005; 0030; 0074; 0076].  
 Regarding claim 22, Young teaches wherein the determining comprises determining whether the corresponding PCI component supports resetting at operating system runtime [0051].  
Regarding claim 23, Yagi discloses wherein logging the one or more PCI components in the PCI reset queue of the information handling system comprises logging the one or more PCI components in a PCI reset queue in a non-volatile random access memory (NVRAM) of the information handling system[0022].  


Claims 5, 6, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kochar , Young, Yagi, Hirata as applied to claims 1,9, 16 further in view of Lee (U.S Patent Application Publication 7,730,295; Reference cited as prior art in previous office action);
Regarding claim 5, 25, 26, Kochar, Young, Yagi, and Hirata teaches the limitations as outlined in claims 1, 9, 16.
 Further Young  teaches  completing installation of each of the one or more firmware updates to the first subset after rebooting the information handling system[” a delayed firmware update feature may be implemented to stage updates for devices that may be unavailable, such as a disconnected accessory device. In this case, the system 
However Kochar, Young, Yagi, Hirata does not expressly disclose beginning installation of each of the one or more firmware updates to the first subset of the one or more PCI components, wherein the step of logging is performed for each PCI component of the first subset  when installation has reached a stage requiring a component reset;
In the same field of endeavor (e.g. resetting the peripheral device to utilize the firmware update), Lee teaches, 
beginning installation of each of the one or more firmware updates to the first subset of the one or more PCI components [col 7 lines 8-34; Fig.5], wherein the step of logging is performed for each PCI component of the first subset  when installation has reached a stage requiring a component reset[“.. device drivers for implementing low level interface functions for interfacing with peripheral devices, such as a monitor, key board, disk drive, printer, network interface, etc.”, col4 lines 45-50; In one embodiment, the operating system comprises a registry file and modifying the operating system i.e entering into the registry file is performed for the drivers of the peripheral devices once the installation has reached a stage to modify the operating system and perform the reset operation in order to utilize the firmware update)]
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kochar in view of Young in view of Yagi in view of Hirata with Lee. Lee’s teaching of executing the update routine during re-boot to load the updated firmware into peripheral device will substantially improve Kochar in view of Young in view of Yagi in view of Hirata’s system to utilize the firmware updates to recover /reset the failed devices without hanging the operating system.
Regarding claim 6, Kochar, Young, Yagi Hirata discloses the limitations outlined in claim 1, 9, 16
Lee teaches saving register settings for each of the one or more PCI components for which one or more firmware updates are being installed [Col 7 lines 35-67], wherein resetting the one or more logged components comprises loading the device register settings for each of the one or more PCI components for which one or more firmware updates are being installed after resetting each of the logged components [“At step 46 the computer system is re-booted, and at step 48 the update routine is executed during  .  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kochar in view of Young in view of  Yagi in view of  Hirata as applied to claim 23 further in view of Yu et al. (U.S Patent Application Publication 2011/0161646;Reference cited as prior art in previous office action).

Regarding claim 24, Yagi discloses rebooting the information handling system [0025-0026], NVRAM[ 0022], and wherein resetting the one or more PCI components logged in the PCI reset queue[0022;0024] .
Hirata teaches resetting the one or more PCI components while the information handling system is rebooting [0074; 0076-0077]

 However Kochar, Young, Yagi Hirata does not expressly disclose determining a status of a boot flag in the NVRAM, resetting the one or more PCI components when the boot flag is set for a quick boot.   
 In the same field of endeavor (e.g. performing a quick boot and a general boot at a basic input output system (BIOS) stage to shorten the boot time of the computer),  Yu teaches, 
determining a status of a boot flag in the NVRAM, resetting the one or more components when the boot flag is set for a quick boot [0017-0018; “If the embedded 
 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kochar in view of Young in view of Yagi in view of Hirata with Yu. Yu’s teaching of initializing or resetting the drivers preset by the quick boot will substantially improve Kochar in view of Young in view of Yagi in view of Hirata’s system to greatly reduce a boot time without sacrificing important functionalities and has optimized boot time performance by selectively initializing the failed components.

Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the arguments do not apply to Kochar in view of Young in view of  Yagi in view of  Hirata (claims 1, 9, 16), references being used in the current rejection.
           
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Batchelor et al., U.S Patent Application Publication 2018/0165082, teaches concurrent Input/output (I/O) enclosure firmware/Field-Programmable Gate Array (FPGA) update in a multi-node environment. The update image on the first set of I/O enclosures is activated by sending an activate reset command to each of the first set of I/O enclosures, wherein a reset is not propagated to other devices within each I/O enclosure in the first set of I/O enclosures in response to determining that the reset is an activate reset.  In response to the activate reset command completing, second notifications are sent to each I/O enclosure management engine that code activation for the first set of I/O enclosures has completed.

Chang et al., U.S Patent Application Publication 2015/0121355, teaches Multi-stage a method and technique for updating a multi-protocol network adapter by providing a firmware update tool for updating firmware of a multi-protocol network adapter that is extensible to various combinations of update procedures.  A number of defined parameters corresponding to the particular adapter and/or firmware update for the designated adapter may be read/determined by the update tool and used to control the process of updating the firmware on the adapter.  The parameters may be statically defined and/or dynamically determined at firmware update/run-time. 
     
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187